

 
 

--------------------------------------------------------------------------------

 





SEVENTH AMENDMENT AGREEMENT


TO
 
AMENDED AND RESTATED NOTE
 
PURCHASE AGREEMENT
 
DATED AS OF JUNE 30, 2003
 
THIS SEVENTH AMENDMENT AGREEMENT (this "Agreement"), dated as of May 9, 2008, is
among Seneca Foods Corporation (the "Borrower") and John Hancock Life Insurance
Company (the "Purchaser") and is with respect to the Amended and Restated Note
Purchase Agreement dated as of June 30, 2003 (as previously amended by a First
Amendment dated as of March 17, 2004, a Second Amendment Agreement dated as of
June 26, 2004, a Third Amendment Agreement dated as of May 11, 2005, a Fourth
Amendment Agreement dated as of August 18, 2006, a Fifth Amendment dated as of
May 29, 2007 and a Sixth Amendment dated as of September 29, 2007, the "Note
Agreement") among the Borrower and Seneca Foods, L.L.C. (which merged into
Seneca Merger Corporation which merged into the Borrower) and the Purchaser
pursuant to which the Borrower has outstanding its Mortgage Notes due August 1,
2013 (the "Notes").  As of the date of this Agreement, the Purchaser is the
holder of 100% of the outstanding principal amount of the Notes.
 
RECITALS
 
The Borrower has requested that the Purchaser consent to certain amendments to
the Note Agreement.
 
The Purchaser is willing to do so on, and subject to, the terms and conditions
of this Agreement.
 
Terms not otherwise defined in this Agreement have the meanings given therefore
in the Note Agreement.
 
NOW, THEREFORE, the parties agree:
 
1. AMENDMENTS TO NOTE AGREEMENT.   As of the date of this Agreement:
 
(a) Amendment to subsection (iii) of Section 5.1.  Subsection (iii) of Section
5.1 of the Agreement is hereby amended by adding the following to the end of
such subsection:
 
"without limiting the generality of the foregoing, with respect to any fiscal
period as to which the Borrowers use a last-in, first-out method of accounting,
the computations required by clause (b) above with respect to the financial
covenants set forth in Section 6.14 shall be made as if the Borrowers were using
a first-in, first-out method of accounting;"
 
(b) Amendment to Section 5.13.  Section 5.13 of the Agreement is hereby amended
in its entirety to read as follows:
 
"5.13  Maintenance of Books and Records.  Each Borrower and Subsidiary will (i)
keep proper records and books of account with respect to its business activities
in which proper entries are made in the ordinary course of all dealings or
transactions of or in relation to its business and affairs; (ii) set up on its
books adequate reserves with respect to all Taxes, assessments, charges, levies
and claims; and (iii) set up on its books reserves against doubtful accounts
receivable, advances and all other proper reserves (including reserves for
depreciation, obsolescence or amortization of its property).  All determinations
pursuant to this Section 5.13 shall be made in accordance with, or as required
by, GAAP in order to fairly reflect such Borrower’s or Subsidiary's financial
transactions, except that a Borrower or Subsidiary may, at its option, use the
last-in, first-out method of accounting so long as such Borrower or Subsidiary
also keep records and books of account sufficient for such Borrower or
Subsidiary to make the computations required to be made by such Borrower or
Subsidiary and to comply with the obligations under this Agreement as if such
Borrower or Subsidiary were still using a first-in, first-out method of
accounting.  Notwithstanding the foregoing, a Borrower or Subsidiary may make
adjustments and changes in the manner in which its books and records are kept,
provided, that:
 
(a) all such adjustments and changes shall be required or permitted by GAAP, but
need not conform with the prior accounting practice of such Borrower or
Subsidiary;
 
(b) each Holder shall be given written notice of all such changes or adjustments
together with the financial statements required by clause (i) of Section 5.1 for
the Fiscal Quarter in which such change occurred, and together with the
financial statements required by clause (ii) of Section 5.1, a year-end listing
and description of all such changes and adjustments and the effect thereof
prepared by the chief financial officer of Seneca;
 
(c) the financial covenants and ratios set forth in Section 6.14 shall continue
to be calculated without regard to such adjustments or changes unless and until
the Required Holders have consented thereto; and
 
(d) Seneca may not change its Fiscal Year unless and until the Required Holders
have consented thereto, such consent not to be unreasonably withheld, delayed or
conditioned."
 


(c) Amendments to Section 10.2.  Section 10.2 of the Agreement is hereby amended
by adding the following to the end of the section:
 
"Regardless of whether a Borrower or Subsidiary elects to use the last-in,
first-out method of accounting for its financial or income tax reporting, the
definitions contained in this Section, wherever the context so requires, shall
be interpreted as if such Borrower or Subsidiary was using a first-in, first-out
method of accounting."
 
2. RATIFICATION OF EXISTING AGREEMENTS.  All of the Borrower's and the
Subsidiaries’ obligations and liabilities to the Purchaser and the Collateral
Agent, as evidenced by or otherwise arising under the Note Agreement, the Notes
and the other Transaction Documents, as amended by this Agreement, are ratified
and confirmed in all respects by the Borrower and each Subsidiary.  Each of the
Borrower and the Subsidiaries acknowledges and agrees that none of them has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.
 
3. NO OTHER AMENDMENTS.  Except as expressly set forth herein, the Note
Agreement and the other Transaction Documents shall continue in full force and
effect without alteration or amendment.
 
4. GOVERNING LAW.  THIS AGREEMENT IS TO BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE
OF NEW YORK (WITHOUT GIVING EFFECT TO ANY LAWS OR RULES RELATING TO CONFLICTS OF
LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF NEW YORK).
 
5. COUNTERPARTS.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 



-  -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Seventh Amendment Agreement is executed under seal as
of the date first above written.
 
BORROWERS:                                                                           SENECA
FOODS CORPORATION
 
By:           /s/Kraig H.
Kayser                                                                
Name: Kraig H. Kayser
Title:   President
 
PURCHASER:                                                                           JOHN
HANCOCK LIFE INSURANCECOMPANY
 


By:           /s/ Jacqueline T. Ryan
Name:  Jacqueline T. Ryan
Title:    Managing Director
 


The undersigned acknowledge and accept
the foregoing and ratify and confirm their
obligations under their respective Subsidiary
Guaranties:
 
SENECA SNACK COMPANY
 
By: /s/ James F.
McClelland                                                            
Name:   James F. McClelland
Title:     President


MARION FOODS, INC.
 
By:_ /s/Kraig H. Kayser___
Name:  Kraig H. Kayser
Title:    President


 

Signature Page to Seventh Amendment Agreement to
Amended and Restated Note Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
